Earl Warren: Number 255, United States versus Don Gilmore et al. Mr. Barnett.
Wayne G. Barnett: Mr. Chief Justice, and may it please the Court. This case and the Patrick case that follow it are income tax cases. They -- they involve the deductibility by husband of the expenses of resisting or compromising a wife's claims against him for property in a divorce proceeding. In both cases, deductions were allowed by the lower courts under Section 23 (a) of the 1939 Code and the corresponding provisions of the 1954 Code. Those provisions allow a deduction for the ordinary and necessary expenses paid or incurred in carrying on a trade or business or for the production or collection of income or for the management, conservation or maintenance of property held for the production of income. The ground for allowing the deductions --
Potter Stewart: You're addressing yourself now to Gilmore case?
Wayne G. Barnett: Yes, the Gilmore case, right.
Potter Stewart: You filed a brief (Voice Overlap)
Wayne G. Barnett: I -- I'm -- my introduction is to --
Potter Stewart: (Voice Overlap) the Gilmore case.
Wayne G. Barnett: Yes, yes, rate the two together.
Potter Stewart: Right.
Wayne G. Barnett: The ground for allowing the deductions was that, unless the wife's claim was defeated and the husband was required to pay what the wife sought, he would have to dispose of his income producing property in order to be able to pay her. Now, our position is that the characterization of an expense, of resisting a claim depends upon the nature and source of the claim asserted and not upon the consequences of having to satisfy it if a judgment -- an adverse judgment should be entered. That is if the claim arises out of the business transaction, the cost of that depend in it is deductible even though the judgment, if granted, will expend itself on personal assets, just your home or life insurance policies. On the other hand, if the claim asserted, arises out of the personal transaction, the cost is not deductible. It's a personal expense even though the judgment might expend itself on business assets.
Speaker: You said that there could be no deduction in respect to the attorney's fees in connection with the divorce proceeding.
Wayne G. Barnett: That is correct.
Speaker: Across the board --
Wayne G. Barnett: That's right, that's right.
Speaker: (Inaudible)
Wayne G. Barnett: Well, absent -- something that I can't foresee, but I -- I am prepared to say, no expenses in a divorce proceeding. This case, the Gilmore case, is here on certiorari to the Court of Claims. It involves a divorce proceeding in the Courts of California. The -- Mr. Gilmore and Dixie Gilmore were married in 1946. In 1952, after six years of marriage, Mrs. Gilmore filed a suit for divorce and Mr. Gilmore counterclaimed for divorce. So there was no issue between the parties --
Potter Stewart: The chap who was the automobile dealer or --
Wayne G. Barnett: Yes.
Speaker: -- is this the (Inaudible)
Wayne G. Barnett: Yes. This is the automobile dealer.
Speaker: Automobile, in California or --
Wayne G. Barnett: Right. There is no dispute that the marriage should be terminated. The only dispute between the parties which is true in virtually all divorce cases is over the money questions.
Speaker: (Inaudible)
Wayne G. Barnett: Well, I -- I think, certainly, all of those that have come up in the tax area that has been true and I -- I come from Nevada. The --
Speaker: (Inaudible)
Wayne G. Barnett: No, I -- well I -- I'll withdraw the statement. At least in many divorce cases, the main issue is not about terminating the divorce but terminating the marriage by about tax property --
Potter Stewart: But suppose it involved (Voice Overlap)
Wayne G. Barnett: Well -- yes, that certainly is true.
William J. Brennan, Jr.: Well -- well -- but the -- after saying the same thing that this fellow had -- his General Motors --
Wayne G. Barnett: Yes sir.
William J. Brennan, Jr.: -- franchise is at stake.
Wayne G. Barnett: Well --
William J. Brennan, Jr.: Not may be money but --
Wayne G. Barnett: Yes, yes.
William J. Brennan, Jr.: -- for this reason, he had to keep the -- the facts out of the newspapers. Did it mean something like that?
Wayne G. Barnett: That -- one of the elements of the Court of Claims justification for allowing the expense was that the charge is made against him, if not refuted, would tarnish his reputation, General Motors might be led, because of that, cancels his franchise. Let --let me spell out the facts of it before I -- I come to that.
William J. Brennan, Jr.: Well, is that -- is that -- is that -- you -- you lump that in the money, too?
Wayne G. Barnett: That -- that is a more indirect consequence of the assertion of the claim upon his income-producing capacity. I suppose it's true that there are -- are -- a great many jobs in which your income-producing capacity will be affected by personal challenges to your moral character. Well, the property --
William J. Brennan, Jr.: Yes, but I mean -- I -- I had the impression in Gilmore, am I wrong that -- that was a --
Wayne G. Barnett: Well --
William J. Brennan, Jr.: M-- substantial consideration and the determination --
Wayne G. Barnett: Yes, yes. If I may --
William J. Brennan, Jr.: -- to somehow to get this work out --
Wayne G. Barnett: Yes.
William J. Brennan, Jr.: -- it wouldn't make the newspaper.
Wayne G. Barnett: We didn't work this out. This is thought out.
William J. Brennan, Jr.: They didn't succeed at making newspapers anyway, did they?
Wayne G. Barnett: No, let -- I will try to separate the elements involved in the litigation. His property, besides a yacht and two homes, consisted almost entirely of his stock and controlling interest varying between 60% and 100% in three corporations. Each corporation was a franchise dealer for General Motor -- Motors' automobiles. Don Gilmore-San Francisco and Don Gilmore-Hayward were Chevrolet dealers and Don Gilmore-Riverside, the third corporation, was a Pontiac dealer. He was also the president and managing officer of the three corporations. He was paid for his services compensations from the three corporations averaging about $67,000 a year. He got dividends in three corporations averaging about $83,000 a year. His total compensation from the three corporations, both dividends and salary, average about $150,000 a year. Now, the main issue in the case was the fight about community property. When Mr. Gilmore and Dixie Gilmore were married in 1956, Mr. Gilmore was then 56 years of age and had been in the automobile business for about 30 years and already owned the stock in these three corporations. Admittedly, at that time, they were separate property and not community property under California law. Mrs. Gilmore, however, asserted that since -- well, the stock at -- at the time of marriage worth only $200,000. That was 1946. By 1952, largely because of the postwar boom in the automobile business, the stock was worth $800,000. Dixie Gilmore claimed that the appreciation in the stock was attributable to the husband's personal services and therefore part of it constituted community property. The husband resisted that claim. The settlement negotiation actually never really got under way. Mrs. Gilmore demanded half of the total appreciation $300,000 in cash. Mr. Gilmore was advised by his attorneys that he was on solid ground and he countered by offering her $10,000 for everything and that's where the negotiation began and stopped. The case then went to trial. Now, the issues of the trial were first, this issue about community property. There -- there is a doctrine in California law, as I understand it -- basically community property is the -- the proceeds of the personal efforts of the parties during the marriage. There is a doctrine that you can go behind the stockholdings of a closely held corporation to make sure that the appreciation and the value of the stockholdings isn't really due to the personal efforts of the husband which he hasn't been adequately compensated for by -- in -- by way of salary. So, there are -- one of the disputes was about how you made this determination whether there was a community property held back in the corporation. Mrs. Gilmore contended that you first attribute a fair return to the investment and treat everything else as resulting from his personal efforts. His position was that you simply determine whether the salary paid him was more than ample compensation for his personal efforts and treat the rest of the appreciation as the product of a fortunate investment. He was ultimately sustained --
Potter Stewart: In which case -- it was the latter case that would not have been community (Voice Overlap)
Wayne G. Barnett: In that case, I don't think there's any real dispute. The salary that he was paid was in fact more than ample for -- for the fairly nominal services, at least the Court of Claims has now so found. They don't think it was really -- he was paid tidy sum and that left all the other appreciation attributable to simply the postwar inflation of his -- his original investment.
Potter Stewart: That's it and in that case --
Wayne G. Barnett: It was a separate property.
Potter Stewart: -- under California law this would not have been a community property --
Wayne G. Barnett: Well --
Potter Stewart: -- the increment, is that it?
Wayne G. Barnett: That is correct but for -- that is what the California Supreme Court held in this case.
Potter Stewart: I've been -- trust me, we don't have to get in to the --
Wayne G. Barnett: Well, no, no, no.
Potter Stewart: -- California. I just want to (Voice Overlap)
Wayne G. Barnett: I was just trying to explain what the nature --
Potter Stewart: -- nature of argument there.
Wayne G. Barnett: -- nature of the dispute was. Secondly, if there was community property, there was a question how it would be divided. Under California law, it's divided equally only if the parties are equally at fault. If only one party is at fault, the court is required to award the innocent party more than 50% and may award all of the community property to the innocent party. So it's important in the trial also to establish that the wife was at fault in case there was community property. The other -- the other money issue was alimony and that depended entirely on the question of who is at fault. If the wife was granted a divorce, she would be entitled to alimony. The husband was granted divorce and the wife was not granted a -- a divorce, she would not be entitled to alimony and if she got alimony, the amount of alimony would of course depend upon their relative equities.
Potter Stewart: This is a claim or cross complaint or whatever it was.
Wayne G. Barnett: That's right, that's right, cross-complaint for divorce by the husband. So the -- the case went to trial with those issues being drawn between the parties. I don't want to dwell at length in the nature of the trial which was described by the intermediate Appellate Court as one of the most sorted and revolting that that court ever dealt with.
William J. Brennan, Jr.: Do you still have the franchise?
Wayne G. Barnett: The -- you might ask my opponent. I -- I don't know. The -- however, the main expense involved here is the expense of running that trial and in addition, this element of the necessity to protect his reputation was offered as one of the justifications below so I think -- I should suggest very briefly what the nature of the trial was. What was it all about? The wife charged the husband with numerous acts of adultery with various other women and also with -- with physical and verbal abuse. The husband charged the wife of having become an alcoholic during the marriage and with -- in public often calling him by all names and hitting him and so forth. The wife admitted her alcohol -- addiction to alcohol, but attributed to -- to her (Inaudible) at suggestions made by him that she engage in abnormal sex acts with other women in his presence. He countered that -- that she did that on her own and his role was solely that of a bystander or observer. It was -- these charges and countercharges that took up 24 days of trial and filled 3000 pages of transcript with the -- that included the formal proof on the community property show cause. The outcome -- the outcome of the trial was a complete victory for Mr. Gilmore. He was granted a divorce. His wife was denied divorce. The judge first awarded the wife $9000 a year alimony, but on -- on Mr. Gilmore's motion, he acknowledged that having denied the wife a divorce, he couldn't award her alimony. The wife was held -- have a joint interest in the two houses. They're held in joint tenancy. In fact, they were heavily mortgaged and she had no money to pay the -- the payments on and it was soon foreclosed and the husband bought back the houses and the foreclosure. So the wife ended up with nothing. On the wife's appeal, the court of -- the intermediate court -- Appellate Court in California reversed and remanded for a new trial because it thought the trial court did not gave an adequate weight to the proven adul -- adultery of her husband. The California Supreme Court on the -- Mr Gilmore's further appeal, however, reinstated the judgment since the adultery occurred after the initial filing of the divorce suit, the lower court hadn't abused its discretion in weighing all the factors and not giving a divorce also to Mrs. Gilmore. So the final result was, Mr. Gilmore got -- got the divorce and Mrs. Gilmore got not -- not a cent. In 1953 and 1954 in carrying on this litigation, Mr. Gilmore paid out as attorney's fees and other court costs of $40,600. He claimed the deduction for those payments on his return as ordinary necessary expenses of conserving income-producing property. The Commissioner disallowed it. He brought suit in the Court of Claims for refund. The Court of Claims held that 80% of the total fees could be deducted under Section 23 (a) (2). I might explain what the 80% is. The costs were all lump together. They weren't segregated, I mean, services or anything else. The allocation was arrived at by judging the relative importance of the several objects sought to be achieved in the trial. Now, there are perhaps five objects to be -- to be achieved in the trial. The two were treated as not being the basis for a deduction, were the object of terminating the marriage relationship and the object of defeating the wife's claims to alimony. The purposes at the trial that it thought warranted a deduction for the expenses allocated to them was the purpose to establish that there was no community property to establish that if there was community property, the wife being at fault should be awarded only a minor part of it. And finally, the purpose at the trial by refuting the wife's charges against him to minimize the impact on his reputation which he allegedly feared might cost General Motors to cancel his franchises. So we have a finding in $32,000 of the total was allocable to the purposes of defeating the claims to community property and to protecting his reputation against these charges that had been made. The Court of Claims in allowing the deduction doesn't deny that the origin of the claims being having originated entirely from the marriage.
William J. Brennan, Jr.: I didn't get -- I didn't get that clearly. Was only $32,000 allowed?
Wayne G. Barnett: $40,600, I -- I drop the $600. $40,000 total for the two years involved here.
William J. Brennan, Jr.: Yes.
Wayne G. Barnett: The Court of Claims said 80% across the board, 80% of the $40,000 is $32,000.
William J. Brennan, Jr.: And this represented what? The Court of Claims found to be (Voice Overlap)
Wayne G. Barnett: The allocation made among the objects. It wasn't a matter of identifying expenses but just allocating the purposes sought to be served. In finding the -- that the expenses were deductible, the Court of Claims did not deny that the wife's claims having arisen for marriage relationship were personal in origin. The nexus it found between the expense and the income-producing property was this. If the wife succeeded in her claims and if the wife were awarded $300,000, which was her initial claim either in cash or in stock, either way he would have to dispose a large part of his controlling interest in these corporations either directly to her or by selling to raise the money to give to her. That further created the risk that the change of the capital ownership might cost General Motors to cancel the franchise if indeed it hadn't already cancelled the franchise because of the publicity given to the trial. Therefore, he would be out of the job, this very lucrative and, by his own assertion, overpaid job as president of the three corporations. In short, because the -- the -- the assertion of the claim, if it were upheld then adverse judgment entered would have expended itself upon property that he held for the production of income. The fact that the property -- the only property had yet was income-producing property may be expensive. Now, I would first very briefly like -- like -- well let me -- let me simply say that the decisions of this Court have established that 23 (a) (1) and (a) (2) really served no different purposes. 23 (a) (1) is trade or business expenses. Trade or business was limited by some earlier decisions of the Court to a very narrowly defined time of activity. You had to be engaged in a full time occupation to be allowed expenses of any profit making activities. Not all business transactions, the Court said were deductible under 23 (a) (1) alone. 23 (a) (2) was added in 1942 for the purpose of removing that limitation. Any income-producing activities even though sporadic such -- or not of a kind formerly thought to be a true trade or business, such as managing your own investments are now a basis for deduction. In fact, the Court of Claims since it relies upon the threat to his job and since the job is a trade or business its decisions might as well be placed under 23 (a) (1) as under (a) (2). I will talk of all of the expenses as business expenses without distinguishing between the two subsections. The question is how you decide whether an expense is resisting a liability or compromising it, is personal on the one hand or business on the other hand. What is the aspect of the expense that determines its characterization?
Speaker: Regul -- regulation seems to contemplate that there are some kinds of expenses, attorney's fees --
Wayne G. Barnett: I -- I --
Speaker: -- (Voice Overlap) with the divorce proceedings which are deductible which is --
Wayne G. Barnett: I -- I would like --
Speaker: (Inaudible)
Wayne G. Barnett: I would like if I may to explain that. The Regulations 1 (11) -- this -- this history by the way is not on our brief. I just discovered it apparently in the oral argument. Regulations 1 (11) issued in 1943 had provided flatly that attorney's fees paid in a suit for separation are not deductible from gross income and that with no exceptions, there was no qualifications. In two Tax Court decisions, Gale v. Commissioner, 13 Tax Court and Lamont v. Commissioner also a 13 Tax Court, the full Tax Court said, “well in case of the wise expenses of getting an agreement to pay her periodic payments as alimony, her expenses allocatable to that are deductible because the statute makes periodic payments of income to the wife, that's Section 23 (k), taxes to the wife periodic payments. Therefore, her -- her extent in getting periodic payments has to be allowed as a deduction under Section 23 (a) (2) as an expense incurred for the production or collection of the income since the statute makes alimony income to her, solely that. Then –“
William J. Brennan, Jr.: And that to say (Inaudible)
Wayne G. Barnett: We -- well I -- I've got -- I -- it's a little more precise than that. The commissioner acquiesced in those -- he'd opposed that construction, he acquiesced in those issued Treasury Decision 5889 1952-1 Cumulative Bulletin 31 which says this. “In order to conform Regulations 1 (11) to the decision of the Tax Court in those cases, it is amended as follows and it puts in that generally they're not allowable as to however to take care of the alimony problem in the Tax Court case” and that's the only qualification ever intended to the disallowance of divorce suit.